 

MASTER LOAN AGREEMENT

 

THIS MASTER LOAN AGREEMENT, dated this 9th day of May 2014 (this “AGREEMENT”),
is by and between ON-AIR IMPACT, INC., a Nevada corporation (the “Company” or
the “Borrower”), and BACCARAT HOLDINGS, INC. (“Baccarat” or the “Lender,” and
together with the Company, the “Parties,” and each, a “Party”).

 

RECITALS

 

WHEREAS, the Company wishes to sell, and Lender wishes to purchase, a series of
one-year Promissory Notes, bearing interest at the rate of eight percent (8%)
per annum (collectively, the “Promissory Notes,” and each, a “Promissory Note”),
for up to an aggregate principal amount of Five Hundred Thousand United States
Dollars and No Cents ($500,000.00 USD) on the terms and conditions of the
Promissory Note substantially in the form as Exhibit A attached hereto;

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

Article I
Definitions

 

Section 1.01 Definitions. Capitalized terms used herein shall have the meanings
set forth in this Section 1.01.

 

“Agreement” means this Master Loan Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time to
the extent permitted under this Master Loan Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, or any similar federal or state law for the relief of debtors.

 

“Borrower” has the meaning specified in the Preamble.

 

“Borrowing Date” means any Business Day specified by the Borrower in a Borrowing
Notice as a date on which the Borrower requests the relevant Lenders to make
Loans under the Loan Agreement.

 

“Borrowing Notice” with respect to any request for a borrowing of Loans
hereunder, means a written notice from the Borrower to the Lender.

 

 

 

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Change of Control” means the sale of all or substantially all of the assets, in
one or series of transactions, of the Company to any Person, other than an
affiliate or a Subsidiary of the Company.

 

“Commitment” means the obligations of the Lender to purchase the Promissory
Notes under this Agreement.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
bankruptcy, assignment for the benefit of creditors, conservatorship,
moratorium, receivership, insolvency, rearrangement, reorganization or similar
debtor relief laws of the US or other applicable jurisdictions in effect from
time to time.

 

“Dollars” means the lawful currency of the United States of America.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership (or profit) interests in a Person (other than a
corporation), securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and any and
all warrants, rights or options to purchase any of the foregoing, whether voting
or nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.

 

“Governmental Action” means any consent, approval, waiver, authorization,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit or license of or
with any Governmental Authority, any required notice to or registration with any
Governmental Authority or any other action in respect of any Governmental
Authority.

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government.

 

“Lender” has the meaning set forth in the Preamble to this Agreement and any
other Person that becomes a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

 

On-Air Impact, Inc. - Master Loan AgreementPage 2

 

 

“Loan Documents” means, collectively, this Agreement, the Promissory Notes, and
all other agreements, documents, certificates and instruments executed and
delivered in connection with this transactions contemplated by this Agreement.

 

“Loans” means the aggregate borrowed by the Company from the Lender pursuant to
this Agreement and Promissory Notes.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations of the
Borrower, individually, or the Borrower and its Subsidiaries taken as a whole,
(b) the validity or enforceability of any Loan Document, (c) the rights or
remedies of the Lender under any Loan Document or (d) the ability of the
Borrower to perform any of its material payment obligations under any Loan
Document to which it is a party.

 

“Maximum Amount” means Five Hundred Thousand United States Dollars and No Cents
($500,000.00 USD).

 

“Promissory Notes” means, collectively, the Promissory Notes issued by the
Borrower for the benefit of the Lender pursuant to this Agreement.

 

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity or group
(which term will include a "group" as such term is defined in Section 13(d)(3)
of the Exchange Act).

 

“Requirement of Law” as to any Person, means the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law (including common law), statute, ordinance, treaty, rule, regulation,
order, decree, judgment, writ, injunction, settlement agreement, requirement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

"Subsidiary" means, when used with respect to any party, any corporation or
other organization, whether incorporated or unincorporated, a majority of the
securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such party or by any one or more of its
subsidiaries, or by such party and one or more of its subsidiaries.

 

“USD” or “$” means United States Dollars.

 

On-Air Impact, Inc. - Master Loan AgreementPage 3

 

 

Article II

Commitment

 

Section 2.01 Commitment.

 

(a) Subject to the terms and conditions set forth herein the Lender agrees, from
time to time on any Business Day to purchase from the Borrower, and the Borrower
agrees to sell and issue to the Lender, one or more Promissory Notes
substantially in the form of Exhibit A attached hereto for the account of the
Lender, provided, however, that the aggregate principal amount of all Promissory
Notes then outstanding shall not exceed the Maximum Amount.

 

(b) Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.

 

(c) The Lender shall not be obligated to purchase nor shall the Borrower shall
be obligated to issue any Promissory Note if:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Borrower from issuing such
Promissory Note, or any Requirement of Law applicable to the Parties or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Parties shall prohibit, or
request that the Parties refrain from the issuance of letters of credit
generally or such Promissory Note in particular;

 

(ii) the issuance of such Promissory Note would violate one or more policies of
the Parties generally applicable to the issuance or purchase, as the case may
be, of letters of credit;

 

(d) The Parties shall not amend any Promissory Note if the Parties would not be
permitted at such time to issue such Promissory Note in its amended form under
the terms hereof.

 

Section 2.02 Procedures for Borrowing.

 

(a) The Borrower may borrow under this Agreement on any Business Day by
delivering a Borrowing Notice to the Lender.

 

On-Air Impact, Inc. - Master Loan AgreementPage 4

 

 

(b) Within ten (10) Business Days of receipt of any such Borrowing Notice from
the Borrower, the Lender shall use its commercially reasonable best efforts to
wire the requested amount of immediately available funds to the Company’s bank
account or Company’s counsel, Philip Magri, Esq. of The Magri Law Firm, PLLC,
who shall act as the escrow agent pursuant to this Agreement (the “Escrow
Agent”). The Escrow Agent shall hold the wired funds (the “Escrow Funds”) in the
attorney IOLA escrow bank account listed on Exhibit B attached hereto (the
“Escrow Account”), subject to the terms and conditions of this Agreement. The
Escrow Funds shall be held as a trust fund and shall not be subject to any lien,
attachment, trustee process or any other judicial process of any creditor of any
party hereto. The Escrow Agent shall not distribute or release the Escrow Funds
from the Escrow Account except in accordance with written instructions received
by the Escrow Agent from the Company.

 

Article III

Representations and warranties

 

To induce the Parties to enter into this Agreement and to consummate the
transactions contemplated hereby, each Party hereby represents and warrants to
the other Party that:

 

Section 3.01 Existence; Compliance with Laws.

 

(a) It and its Subsidiaries (i) are duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, (ii) are duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except to
the extent that the failure to qualify in such jurisdiction would not reasonably
be expected to have a Material Adverse Effect and (iii) are in compliance with
all Requirements of Law except to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 3.02 Power; Authorization; Enforceability.

 

(a) It has the power and authority, and the legal right, to own or lease and
operate its property, and to carry on the business as now conducted and as
proposed to be conducted, and to execute, deliver and perform the Loan Documents
to which it is a party. It has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. No consent or authorization of, filing with, notice to or other
act by, or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents.

 

On-Air Impact, Inc. - Master Loan AgreementPage 5

 

 

(b) This Agreement constitutes, and each other Loan Document when delivered
hereunder will constitute, a legal, valid and binding obligation of the Party,
enforceable against the Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

Section 3.03 No Contravention.

 

(a) The execution, delivery and performance of this Agreement and the other Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or any Contractual Obligation of any the Parties
and will not result in, or require, the creation or imposition of any lien on
any of their respective properties or assets pursuant to any Requirement of Law
or any such Contractual Obligation (other than the Liens created by the Loan
Documents). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries would reasonably be expected to have a
Material Adverse Effect.

 

Section 3.04 No Litigation.

 

(a) No action, suit, litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Party or any of its Subsidiaries or
against any of its property or assets with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby.

 

Article IV

Covenants

 

Section 4.01 Use of Proceeds.

 

(a) The Company covenants to use the proceeds of the Loans for general corporate
purposes of the Company, including capital expenditures permitted hereunder.

 

Article V

Events of Default

 

Section 5.01 Events of Default. Each of the following events or conditions shall
constitute an “Event of Default” (whether it shall be voluntary or involuntary
or come about or be effected by any Requirement of Law or otherwise):

 

(a) the Borrower fails to pay any principal of any Promissory Note when due
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise and such failure remains unremedied for a
period of ten (10) Business Days;

 

On-Air Impact, Inc. - Master Loan AgreementPage 6

 

 

(b) any representation, warranty, certification or other statement of fact made
or deemed made by or on behalf of the Company herein or in any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, proves to have been false or misleading in any material respect
on or as of the date made or deemed made;

 

(c) the Borrower fails to perform or observe any covenant, term, condition or
agreement contained in this Agreement or other Loan Document; and such failure
continues unremedied for a period of ten Business Days after written notice to
the Borrower from Lender;

 

(d) the Borrower or any of its Subsidiaries (x) commences any case, proceeding
or other action under any existing or future Debtor Relief Law, seeking (A) to
adjudicate it as bankrupt or insolvent, or (B) reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (C) appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or (y) makes a general assignment for the
benefit of its creditors;

 

(e) there is commenced against the Borrower or any of its Subsidiaries in a
court of competent jurisdiction any case, proceeding or other action of a nature
referred to in clause (d) above which (x) results in the entry of an order for
relief or any such adjudication or appointment or (y) remains undismissed,
undischarged, unstayed or unbonded for ninety (90) days;

 

(f) there is commenced against the Borrower or any of its Subsidiaries, in any
case, a proceeding or other action seeking issuance of a warrant of attachment,
execution or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which has not been
vacated, discharged, stayed or bonded pending appeal within ninety (90) days
from the entry thereof; or

 

(g) any Change of Control occurs.

 

Section 5.02 Remedies. If any Event of Default occurs and is continuing, then,
the Commitments of the Lender as set forth herein shall automatically and
immediately terminate and the Loans (with accrued interest thereon) and all
other amounts owing under this Loan Agreement and the other Loan Documents shall
immediately become due and payable.

 

On-Air Impact, Inc. - Master Loan AgreementPage 7

 

 

Article VI

Termination

 

Section 6.01 Termination. This Agreement will automatically terminate and be of
no further force and effect upon the earlier to occur of (i) the satisfaction of
all indebtedness, including the Promissory Notes and any additional indebtedness
issued hereafter, between the Company and the Lender and (ii) written
termination notice is delivered by the Company or the Lender to the other party.
Notwithstanding anything in the previous sentence, Section 7.07, Section 7.08,
Section 7.09 and Section 7.10 shall survive the termination of this Agreement
and the termination of this Agreement shall not affect any rights any Party has
with respect to the breach of this Agreement by another Party prior to such
termination.

 

Article VII
Miscellaneous Provisions

 

Section 7.01 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein to: (x) Articles, Sections, and Exhibits mean the
Articles and Sections of, and Exhibits attached to, this Agreement; (y) an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (z) a statute means such statute
as amended from time to time and includes any successor legislation thereto and
any regulations promulgated thereunder. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Exhibits referred to herein shall be construed
with, and as an integral part of, this Agreement to the same extent as if they
were set forth verbatim herein.

 

Section 7.02 Amendment and Modification. This Amendment may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.

 

Section 7.03 Assignment. Neither Party may assign any of its rights or delegate
any of its obligations hereunder without the prior written consent of the other
Party. Any purported assignment or delegation in violation of this Section shall
be null and void. No assignment or delegation shall relieve the assigning or
delegating Party of any of its obligations hereunder.

 

Section 7.04 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective permitted
successors and permitted assigns.

 

On-Air Impact, Inc. - Master Loan AgreementPage 8

 

 

Section 7.05 No Third-party Beneficiaries. This Agreement is for the sole
benefit of the Parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

Section 7.06 Notices.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (or by e-mail as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be made in writing and mailed by certified or registered mail, delivered
by hand or overnight courier service, or sent by facsimile as follows:

 

  (i) If to the Borrower:        

On-Air Impact, Inc.

420 Jericho Turnpike, Suite 110

Jericho, NY 11753-1319

Attn: Joel Falitz, President

        With a copy to:        

Philip Magri, Esq.

The Magri Law Firm, PLLC

2642 NE 9th Avenue

Fort Lauderdale, FL 33334

T: (646) 502-5900

F: (646) 836-9200

pmagri@magrilaw.com

www.magrilaw.com

        (ii)   If to Lender:           To the address provided to Borrower.

 

(b) Delivery. Notices mailed by certified or registered mail or sent by hand or
overnight courier service shall be deemed to have been given when received.
Notices sent by facsimile during the recipient's normal business hours shall be
deemed to have been given when sent (and if sent after normal business hours
shall be deemed to have been given at the opening of the recipient's business on
the next business day).

 

On-Air Impact, Inc. - Master Loan AgreementPage 9

 

 

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

 

Section 7.07 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Section 7.08 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

 

Section 7.09 Governing Law; Jurisdiction; Etc.

 

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the laws of the State of Nevada.

 

(b) Waiver of Venue. Each Party irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any such court
referred to in subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

Section 7.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY. EACH PARTY HERETO
(A) CERTIFIES THAT NO AGENT, ATTORNEY, REPRESENTATIVE OR ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF LITIGATION, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

On-Air Impact, Inc. - Master Loan AgreementPage 10

 

 

Section 7.11 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

Section 7.12 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 7.13 Counterparts; Integration; Effectiveness. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in
counterparts (and by different parties hereto in different counterparts); each
of which shall constitute an original, but all taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties with respect to the subject matter hereof and
supersede all previous agreements and understandings, oral or written, with
respect thereto. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (“pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 7.14 Electronic Execution. The words “execution,” “signed,” “signature,”
and words of similar import in any Loan Document shall be deemed to include
electronic or digital signatures or the keeping of records in electronic form,
each of which shall be of the same effect, validity and enforceability as
manually executed signatures or a paper-based recordkeeping system, as the case
may be, to the extent and as provided for under applicable law, including the
Electronic Signatures in Global and National Commerce Act of 2000 (15 USC § 7001
et seq.), or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

On-Air Impact, Inc. - Master Loan AgreementPage 11

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Loan Agreement as of the
date first written above.

 

  ON-AIR IMPACT, INC.         By: /s/ Joel Falitz   Name: Joel Falitz   Title:
President         BACCARAT HOLDINGS, INC.         By: /s/ Tony Killarney   Name:
Tony Killarney   Title: Director

 

On-Air Impact, Inc. - Master Loan AgreementPage 12

 

 

EXHIBIT A

 

8% PROMISSORY NOTE

 

$_____________ Date:  _______________

 

FOR VALUE RECEIVED, ON-AIR IMPACT, INC.., a Nevada corporation, (“Maker”),
promises to pay __________________ (“Holder”), in lawful money of the United
States, the principal sum of ______________________ Dollars ($___________.00),
plus interest thereon (the “Promissory Note”) from the date of issuance until
paid in full, as set forth below.

 

1.Interest Rate

 

Interest on the principal sum of this Promissory Note shall accrue at the rate
of eight percent (8%) per annum, compounded annually, based on a 365-day year
and the actual number of days elapsed. Interest shall be payable by Maker on an
annual basis and, except as provided in Paragraph 2 below, shall not be
forgiven.

 

2.Payments/Forgiveness

 

The entire principal sum and all accrued but unpaid interest and any other sums
payable hereunder shall be due and payable in full on the one year anniversary
date of the date hereof. All payments hereunder shall be applied first to
interest then to principal.

 

3.Prepayment

 

The Maker may prepay all or any portion of the principal of this Promissory Note
at any time and from time to time without premium or penalty. Any such
prepayment shall be applied against the installments of principal due under this
Promissory Note in the inverse order of their maturity and shall be accompanied
by payment of accrued interest on the amount prepaid to the date of prepayment.

 

4.Application of Payments

 

All payments received by Holder shall be applied first to accrued interest, then
to other charges due with respect to this Promissory Note, and then to
then-unpaid principal balance.

 

On-Air Impact, Inc. - Master Loan AgreementPage 13

 

 

5.Cancellation of Promissory Note.

 

Upon the repayment by the Maker of all of its obligations hereunder to the
Holder, including, without limitation, the principal amount of this Promissory
Note, plus accrued but unpaid interest, the indebtedness evidenced hereby shall
be deemed canceled and paid in full.

 

6.Severability.

 

If any provision of this Promissory Note is, for any reason, invalid or
unenforceable, the remaining provisions of this Promissory Note will
nevertheless be valid and enforceable and will remain in full force and effect.
Any provision of this Promissory Note that is held invalid or unenforceable by a
court of competent jurisdiction will be deemed modified to the extent necessary
to make it valid and enforceable and as so modified will remain in full force
and effect.

 

7.Default and Remedies

 

a.Default

 

Maker will be in default under this Promissory Note if (i) Maker fails to make a
payment of principal and/or interest hereunder when due; or (ii) Maker breaches
any other covenant or agreement under this Promissory Note; or (iii) Maker
defaults under any other provision of this Promissory Note or under any
guarantee or other agreement providing security for the payment of this
Promissory Note; or (iv) Maker breaches any representation or warranty under
this Promissory Note or any such guarantee or other agreement; or (v) there
occurs the liquidation, dissolution, death or incompetency of the Maker or any
individual, corporation, partnership or other entity guaranteeing or providing
security for the payment of this Promissory Note; or (vi) there occurs the sale
of a material portion of the business and assets of the Maker or any
corporation, partnership or other entity guaranteeing or providing security for
the payment of this Promissory Note; or (vii) there occurs the making of any
assignment for the benefit of creditors by the Maker or by any individual,
corporation, partnership or other entity guaranteeing or providing security for
the payment of this Promissory Note; or (viii) Maker is declared to be in
default by a court of competent jurisdiction or by an arbitrator for any reason.

 

On-Air Impact, Inc. - Master Loan AgreementPage 14

 

 

b.Remedies

 

Upon Maker's default, Holder may (i) upon fifteen (15) days' written notice to
Maker, declare the entire principal sum and all accrued and unpaid interest
hereunder immediately due and payable and (ii) exercise any and all remedies
provided under applicable law. The Holder’s remedies provided in this Promissory
Note shall be cumulative and in addition to all other remedies available to the
Holder under this Promissory Note, at law or in equity (including a decree of
specific performance and/or other injunctive relief), no remedy of the Holder
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy and nothing herein shall limit the Holder’s right to
pursue actual damages for any failure by the Maker to comply with the terms of
this Promissory Note. No remedy conferred under this Promissory Note upon the
Holder is intended to be exclusive of any other remedy available to the Holder,
pursuant to the terms of this Promissory Note or otherwise. No single or partial
exercise by the Holder of any right, power or remedy hereunder shall preclude
any other or further exercise thereof. The failure of the Holder to exercise any
right or remedy under this Promissory Note or otherwise, or delay in exercising
such right or remedy, shall not operate as a waiver thereof. Every right and
remedy of the Holder under any document executed in connection with this
transaction may be exercised from time to time and as often as may be deemed
expedient by the Holder. The Maker acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Maker therefore agrees
that, in the event of any such breach or threatened breach, the Holder shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach, and specific performance without the necessity of
showing economic loss and without any bond or other security being required.

 

8.Waivers

 

a.Maker, and any endorsers or guarantors hereof, severally waive diligence,
presentment, protest and demand and also notice of dishonor of this Promissory
Note. No extension of time for the payment of this Promissory Note, or any
installment hereof, agreed to by Holder with any person now or hereafter liable
for the payment of this Promissory Note, shall affect the original liability of
Maker under this Promissory Note, even if Maker is not a party to such
agreement. Holder may waive its right to require performance of or compliance
with any term, covenant or condition of this Promissory Note only by express
written waiver.

 

b.The failure or delay by Holder in exercising any of its rights hereunder in
any instance shall not constitute a waiver thereof in that or any other
instance. Holder may not waive any of its rights except by an instrument in
writing signed by the holder.

 



On-Air Impact, Inc. - Master Loan AgreementPage 15

 

 

9.Miscellaneous

 

a.Maker shall pay all costs, including, without limitation, reasonable
attorneys' fees and costs incurred by Holder in collecting the sums due
hereunder, whether or not any legal action is actually filed, litigated or
prosecuted to judgment or award. In the event of any action or legal proceeding
concerning this Promissory Note or the enforcement of any rights hereunder,
Holder shall be entitled to, in addition to any other relief to which Holder may
be entitled, all legal and court costs and expenses, including reasonable
attorneys' fees, incurred by Holder in connection with such action.

 

b.This Promissory Note may be modified only by a written agreement executed by
Maker and Holder.

 

c.This Promissory Note and the obligations of the undersigned shall be governed
in all respects by and construed in accordance with the laws of the State of
Nevada. This Promissory Note shall be deemed a contract made under the laws of
the State of Nevada and the validity of this Promissory Note and all rights and
liabilities hereunder shall be determined under the laws of said State. For
purposes of any proceeding involving this Promissory Note or any of the
obligations of the undersigned, the undersigned hereby submits to the
non-exclusive jurisdiction of the courts of the State of Nevada having
jurisdiction in the State of Nevada, and agrees not to raise and waives any
objection to or defense based upon the venue of any such court or based upon
forum non convenience. The undersigned agrees not to bring any action or other
proceeding with respect to this Promissory Note or with respect to any of its
obligations in any other court unless such courts of the State of Nevada
determine that they do not have jurisdiction in the matter.

 

d.The terms of this Promissory Note shall inure to the benefit of and bind Maker
and Holder and their respective heirs, legal representatives and successors and
assigns.

 

e.Time is of the essence with respect to all matters set forth in this
Promissory Note.

 

f.If this Promissory Note is destroyed, lost or stolen, Maker will deliver a new
Promissory Note to Holder on the same terms and conditions as this Promissory
Note, with a notation of the unpaid principal and accrued and unpaid interest in
substitution of the prior Promissory Note. Holder shall furnish to Maker
reasonable evidence that the Promissory Note was destroyed, lost or stolen and
any security or indemnity that may be reasonably required by Maker in connection
with the replacement of this Promissory Note.

 

g.All payments of principal and interest shall be made in lawful currency of the
United States of America to the Holder at the address shown above or to a
different location upon receipt of written notice from the Holder.

 

h.The Maker agrees to pay on demand (i) all expenses (including, without
limitation, legal fees and disbursements) incurred in connection with the
negotiation and preparation of this Promissory Note and any documents in
connection with this Promissory Note, and (ii) all expenses of collecting and
enforcing this Promissory Note and any guarantee or collateral securing this
Promissory Note, including, without limitation, expenses and fees of legal
counsel, court costs and the cost of appellate proceedings.

 



On-Air Impact, Inc. - Master Loan AgreementPage 16

 

 

i.The headings of the sections of this Promissory Note are inserted for
convenience only and shall not be deemed to constitute a part of this Promissory
Note.

 

j.This Promissory Note may not be amended without the written approval of Holder
and Maker.

 

k.None of the parties hereto will hereafter enter into any agreement, which is
inconsistent with the rights granted to the parties in this Promissory Note.

 

l.Nothing herein expressed or implied is intended or shall be construed to
confer upon or give to any person or entity, other than the parties to this
Promissory Note and their respective permitted successor and assigns, any rights
or remedies under or by reason of this Promissory Note.

 

m.As a material inducement for the Holder to loan to the Maker the monies
hereunder, the Maker hereby waives any right to trial by jury in any legal
proceeding related in any way to this agreement and/or any and all of the other
documents associated with this transaction.

 

n.This Promissory Note (including any recitals hereto) set forth the entire
understanding of the parties with respect to the subject matter hereof, and
shall not be modified or affected by any offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and may be modified only by instruments signed
by all of the parties hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

On-Air Impact, Inc. - Master Loan AgreementPage 17

 

 

IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned as of
the date set forth above.

 

  PROMISSORY NOTE MAKER:       ON-AIR IMPACT, INC.           By:     Name:    
Title:  

 

On-Air Impact, Inc. - Master Loan AgreementPage 18

 

 

 

 

 

